Appeal by the defendant from an order of the County Court, Orange County (DeRosa, J.), dated April 29, 2005, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
*690Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the court did not err in assessing him 10 points for his lack of acceptance of responsibility for his crime, as the court’s determination is supported by clear and convincing evidence (see Correction Law § 168-n [3]; People v Fortin, 29 AD3d 765 [2006]; People v Noriega, 26 AD3d 767 [2006]; People v Dort, 18 AD3d 23, 25-26 [2005]; People v Walker, 15 AD3d 692, 692-693 [2005]; People v Mitchell, 300 AD2d 377 [2002]; People v Chilson, 286 AD2d 828 [2001]).
The defendant’s remaining contentions are without merit. Prudenti, EJ., Krausman, Mastro and Rivera, JJ., concur.